It is ordered and adjudged by this court that the judgment of said circuit court be and the'same is hereby reversed, and this court proceeding to render the judgment which the circuit court should have rendered reverses the judgment of the court of common pleas on the ground that said court of common pleas erred in directing the jury to render a verdict for the defendant, Sarah E. Burson, there being evidence before the jury tending to prove each material allegation in the petition put in issue by her answer. It is the further opinion of this court that said Sarah E. Burson, as a former policy-holder, if .she was a policy-holder in said association, was not a necessary party to the action in which the receiver was appointed and the assessment made. This cause is remanded to the court of common pleas for new trial and further proceedings according to law.
Shauck, C. J., Price, Summers, Spear and Davis, JJ., concur.